Exhibit 10.1

 

LOGO [g395597a.jpg]

  

366 Walker Drive

State College, PA 16801

Ph: 814.278.7267

Fax: 814.278.7286

www.rexenergy.com

 

 

NAME

[Address]

[Address]

 

Re: Change in Control Agreement

Dear [                ]:

The Board of Directors (the “Board”) of Rex Energy Corporation (the “Parent
Company”, together with its subsidiaries, the “Company”) offers this agreement
to address the terms and conditions of your employment in the event of a future
Change in Control of the Company. As used here, “Change in Control” has a
certain meaning, defined below. The purpose of this proposed agreement is to
obtain your continued dedication and objectivity, notwithstanding the
possibility or occurrence of a Change in Control, because the stockholders of
the Company will benefit when you are motivated to maximize the value of the
Company upon a Change in Control.

Subject to the terms of this Agreement, the Board agrees to provide you with the
severance benefits set forth below in the event your employment is terminated in
connection with a Change in Control.

If not defined in context, bold and italicized terms used in this Agreement are
defined in Section 8 below.

1.    Term of the Agreement. This Agreement is for a term that begins on the
date when an authorized officer of the Company countersigns after you have
executed the Agreement (the “Effective Date”) and, unless terminated earlier
under the terms of this Agreement, ends on December 31, 2019 (the “Initial
Term”). The term of this Agreement automatically renews for one (1) additional
year (each an “Additional Term”) upon completion of the Initial Term and any
subsequent Additional Terms, unless either party provides the other party with
written notice of non-renewal at least ninety days (90) days prior to the date
of automatic renewal. The Initial Term, together with the Additional Term, shall
be referred to as the “Term.” Notwithstanding the foregoing provisions of this
Section 1, if a Change in Control occurs when there are fewer than twelve
(12) months remaining during the Term, the term of this Agreement will extend
automatically through the date that is twelve (12) months following the
effective date of the Change in Control. If you become entitled to benefits
under Section 4 during the Term, this Agreement will not terminate until all of
the obligations of the parties with respect to this Agreement have been
satisfied.

2.    At-Will Employment. The Company and you acknowledge that your employment
will continue to be at-will as defined under applicable law. As an at-will
employee, either the Company or you may terminate the employment relationship at
any time and for any lawful reason.



--------------------------------------------------------------------------------

3.    Written Notice of Termination of Employment. Any purported termination of
your employment by the Company or by you during the Term must be communicated in
writing through a notice of termination to the other party in accordance with
Section 9 below. Such notice must state whether the party terminating employment
believes it to be for Cause, or for Good Reason, and whether the party providing
the notice believes the termination of employment to have been a “Direct Result”
of a Change in Control.

4.    Change in Control Severance. In the event that your employment with the
Company ends for any reason other than as a Direct Result of a Change in
Control, this Agreement terminates immediately and you have no further interest
or rights under this Agreement. Subject to the terms of this Agreement, if your
employment with the Company is terminated as a Direct Result of a Change in
Control, and if you satisfy all of the eligibility criteria set forth in
Section 5 below, and if you do not experience a Disqualification Event described
in Section 6 below, then you will receive the following severance:

(a) Severance Payment. The Company will provide a single lump sum payment (less
applicable withholdings and deductions) (the “Severance Payment”) equal to 18
months of your annual base salary at the rate in effect immediately prior to the
date of termination of your employment (without giving effect to any salary
reductions which satisfy the definition of Good Reason). The Severance Payment
will be paid on the tenth (10th) day following your satisfaction of all the
eligibility criteria set forth in Section 5 below.

(b) Benefit Continuation. If you timely elect COBRA healthcare continuation
coverage for you and your eligible dependents, you will be responsible for
paying the full COBRA cost of such coverage, and, for a period of 18 months
after the month in which the termination of your employment occurs, the Company
will reimburse you monthly in an amount equal to your actual COBRA coverage cost
minus the employee portion of the premium you would have paid if your employment
with the Company had continued.

(c)    No Mitigation. You are not required to mitigate the amount of any payment
or benefit provided for in this Section 4 by seeking other employment or
otherwise.

(d)     No Additional Severance. The Severance Payment and COBRA reimbursement
available under this Section 4 (the “Change in Control Severance”) are in lieu
of any other severance payments or benefits which you may be eligible for or
entitled to receive under any other severance plan or arrangement of the Company
or any of its subsidiaries.

5.    Eligibility Criteria. To receive the Change in Control Severance that this
Agreement provides, you must satisfy the following eligibility criteria:

(a)    Continued Service Pending Change in Control. If the Parent Company or a
third party takes action in furtherance of or that would result in a Change in
Control (including, without limitation, the commencement of a tender offer, the
distribution of a proxy statement, the acquisition of shares or other interests,
the commencement of negotiations or the execution of a definitive agreement),
you must agree not to voluntarily resign from the Company without Good Reason;
perform your responsibilities at a level meeting the Company’s expectations; and
cooperate with the Company in connection with the Change in Control, until the
Change in Control is consummated.

 

2



--------------------------------------------------------------------------------

(b)    Execution of Confidential Separation Agreement and General Release.
Within sixty days of the date upon which your employment is terminated, you must
execute a confidential separation agreement and general release in a form
provided by the Company, which will include, among other provisions, a full and
complete release of the Company from any liability or obligation; an agreement
to cooperate with the Company in litigation, disputes, and investigations; an
agreement to keep the Company’s confidential information secret; and an
agreement not to disparage the Company or its businesses or services.

6.    Disqualification Events. You are disqualified from receiving the Change in
Control Severance that this Agreement provides if any of the following occurs:

(a)     The Company terminates your employment for “Cause.”

(b)    Your employment with the Company ends due to your retirement; or your
resignation without “Good Reason,” or due to your death or Permanent Disability
prior to termination. “Permanent Disability” means any physical or mental
impairment that is determined to make you eligible to receive a disability
benefit in accordance with the provisions of any insured long term disability
plan applicable to you, or, if no such plan is applicable to you, any such
impairment that the Company determines in good faith constitutes Permanent
Disability.

(c)    You not in Good Standing at or near the date of your termination. “Good
Standing” means you are properly performing all job duties, following all of the
Company’s policies and procedures, and complying with all contractual
obligations and fiduciary duties, in each case, as the Company determines in its
sole discretion.

(d)    You are a party to a pre-existing agreement with the Company providing
severance benefits for a Change in Control or similar transaction or event.

7.    Successors; Binding Agreement.

(a) Assumption By Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform the obligations under this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

(b) Enforceability By Beneficiaries. This Agreement inures to the benefit of and
is enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

8.    Definitions. For purposes of this Agreement:

“Direct Result” of a Change in Control means a termination of employment by the
Company without Cause, or resignation by you for Good Reason, if it occurs at
any time:

 

  (a)

Between (i) the date the Parent Company enters into a definitive agreement or
files a proxy statement, or the date a third person begins a

 

3



--------------------------------------------------------------------------------

  tender or exchange offer, in each case, in connection with a transaction that,
if consummated, would constitute a Change in Control, and (ii) the date the
Change in Control transaction is either consummated, abandoned or terminated
(for this purpose, the Parent Company’s Board of Directors shall have the sole
and absolute discretion to determine that a proposed transaction has been
abandoned); or

 

  (b) Within one year after the consummation of a Change in Control.

“Cause” means:

 

  (a) conviction of a felony involving moral turpitude,

 

  (b) conduct that is materially and demonstrably injurious to the Company,

 

  (c) willful engagement in one or more acts of dishonesty resulting in personal
gain to you at the expense of the Company, or

 

  (d) a material breach by you of the Parent Company’s Code of Business Conduct
or similar applicable conduct policy.

“Good Reason” means the occurrence of any of the following events without your
consent:

 

  (a) A material reduction in your authority, duties or responsibilities from
those possessed immediately prior to the Change in Control;

 

  (b) A transfer of you to a location that is more than 25 miles away from the
location where you were employed immediately prior to the Change in Control;

 

  (c) Any reduction in your rate of annual salary below your annual salary
immediately prior to the Change in Control; or

 

  (d) Any material reduction in the level of your benefits or bonus below a
level consistent with the Company’s practice prior to the Change in Control,
other than changes applicable to all similarly situated executive employees of
the Company.

“Change in Control” means the occurrence of any of the following events:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Covered Person”) of beneficial ownership (within the
meaning of rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either:

 

  i. the then outstanding shares of the common stock of Parent Company (the
“Outstanding Parent Company Common Stock”), or

 

4



--------------------------------------------------------------------------------

  ii. the combined voting power of the then outstanding voting securities of
Parent Company entitled to vote generally in the election of directors (the
“Outstanding Parent Company Voting Securities”);

provided, however, that for purposes of this definition, the following
acquisitions shall not constitute a Change in Control of Parent Company:

 

  1. any acquisition directly from Parent Company;

 

  2. any acquisition by Parent Company;

 

  3. any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Parent Company or any entity controlled by Parent Company; or

 

  4. any acquisition pursuant to a transaction that complies with clauses (1),
(2) and (3) of paragraph (c) below; or

 

  (b) Individuals who, as of the effective date of a Designated Executive’s
status as a Participant under this Policy, constitute the Board of Parent
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Parent Company; provided that any individual becoming a
director subsequent to such effective date whose election, or nomination for
election by Parent Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board of Parent Company;

 

  (c) Consummation of

 

  (i) a reorganization, merger, or consolidation, or sale of Parent Company or
any subsidiary of Parent Company, or

 

  (ii) a disposition of all or substantially all of the assets of Parent
Company,

(each of (i) or (ii) a “Business Combination”), in each case, unless, following
such Business Combination,

 

  1.

all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Company Common Stock and
Outstanding Parent Company Voting Securities immediately prior to such Business
Combination beneficially own, direct or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the

 

5



--------------------------------------------------------------------------------

  corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Parent
Company or all or substantially all of Parent Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Parent Company Common Stock and Outstanding Parent Company Voting
Securities, as the case may be,

 

  2. no Covered Person (excluding any employee benefit plan (or related trust)
of Parent Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and

 

  3. at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination.

9.    Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, or delivered or mailed by
UPS, Federal Express, or other overnight courier, or United States registered
mail, return receipt requested, postage prepaid, addressed to, the Company,
Attention General Counsel’s Office, at 366 Walker Drive, State College, PA
16801, or to you at the address set forth on the signature page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

10.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to by the
parties in writing. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement and this Agreement
shall supersede all prior agreements, negotiations, correspondence, undertakings
and communications of the parties, oral or written with respect to the subject
matter hereof. The validity, interpretation, construction and performance of
this Agreement shall be subject to the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law principles.

11.    Tax Compliance. All amounts payable under this Agreement are intended to
comply with the “short term deferral” exception under Section 409A of the
Internal Revenue Code (“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4)
(or any successor provision) or the “separation pay plan” exception under
Section 409A specified in Treas. Reg. § 1.409A-1(b)(9) (or any successor
provision), or both of them, and shall be interpreted in a manner consistent
with the applicable exceptions. Notwithstanding the foregoing, to the extent
that any

 

6



--------------------------------------------------------------------------------

amounts payable in accordance with this Agreement are subject to Section 409A,
this Agreement shall be interpreted and administered in such a way as to comply
with Section 409A to the maximum extent possible. Each installment payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying Section 409A. If payment of any amount
subject to Section 409A is triggered by a separation from service that occurs
while you are a “specified employee” (as defined by Section 409A) with, and if
such amount is scheduled to be paid within six (6) months after such separation
from service, the amount shall accrue without interest and shall be paid the
first business day after the end of such six-month period, or, if earlier,
within 15 days after the appointment of the personal representative or executor
of your estate following your death. “Termination of employment,” “resignation”
or words of similar import, as used in this Agreement shall mean, with respect
to any payments subject to Section 409A, your “separation from service” as
defined by Section 409A. Nothing in this Agreement shall be construed as a
guarantee of any particular tax treatment. You shall be solely responsible for
the tax consequences with respect to all amounts payable under this Agreement,
and in no event shall the Company have any responsibility or liability if this
Agreement does not meet any applicable requirements of Section 409A.

12.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14.    Headings. The headings contained in this Agreement are intended solely
for convenience and shall not affect the rights of the parties to this
Agreement.

If this Agreement sets forth our agreement on the subject matter hereof, kindly
sign the signature page that follows and return your complete, executed
Agreement to the Company. An authorized officer of the Company will then
countersign and date this Agreement, at which point this Agreement will become
binding and will constitute our agreement on the subject. The Company will
provide you with a fully executed copy of this Agreement for your records.

[Signatures Appear on the Following Page]

 

7



--------------------------------------------------------------------------------

 

[NAME:]

[TITLE:]

Address:

Accepted and agreed to this      day of             , 2017 on behalf of

REX ENERGY CORPORATION and

REX ENERGY OPERATING CORP.

 

By  

/s/ Thomas C. Stabley

  Thomas C. Stabley   President and Chief Executive Officer

[Signature Page to Change in Control Agreement]